Citation Nr: 0213447	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to November 8, 1999 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, which granted the claim of 
entitlement to a total rating based on individual 
unemployability, and assigned an effective date of November 
8, 1999.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  A claim of entitlement to a total disability evaluation 
based on individual unemployability was not received by VA 
prior to November 8, 1999.


CONCLUSION OF LAW

The requirements for an effective date for an award of a 
total rating based on individual unemployability prior to 
November 8, 1999 have not been met.  38 U.S.C.A. §§ 5103A, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.400, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the March 2001 statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

In an April 1994 letter to the veteran from the Director of 
the Chester County of Veterans Affairs advised him to contact 
their office concerning emergency assistance for the month of 
April 1994.  A handwritten notation states "unable to 
work."  

On November 8, 1999, VA received the veteran's completed VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  He related 
entitlement to unemployability due to problems with his back, 
feet, brain and hearing.  He indicated that he had been 
hospitalized within the last 12 months, and provided the 
location of the facility where he was treated.  He was 
treated in March 1997 and indicated that he was still under 
treatment.  The veteran noted that September 20, 1978 was the 
date that his disability affected his full-time employment, 
and that he last worked full time on October 20, 1967.  He 
noted November 10, 1989, was the date he became too disabled 
to work.  The following was noted regarding his last five 
years of employment: 40 hours a week as a painter from 
October 1978 to October 1988; lost 10 1/2 years time from 
illness; and highest gross earnings per month of $2000.  He 
left his last place of employment because of his disability, 
he was not in receipt of retirement benefits, and he did not 
expect to receive workers compensation benefits.  He had not 
tried to obtain employment since he became too disabled to 
work.  Regarding education, he had completed high school.  He 
has not received any education and training before and since 
becoming too disabled to work. 

On January 10, 2000, VA received another completed VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  He related entitlement to 
unemployability due to problems with his lower back, legs, 
hearing loss and post-traumatic stress disorder.  He 
indicated that he had been hospitalized within the last 12 
months, and provided the location of the facilities where he 
was treated.  He was treated from March 1997 to December 
1999, and had undergone examinations and consultations from 
November 1998 to December 1999.  The veteran noted that July 
20, 1973 was the date that his disability affected his full-
time employment, and that he last worked full time on October 
19, 1975.  He noted October 19, 1975 was the date he became 
too disabled to work.  He reported the most that he ever 
earned, and indicate that it was in 1970 when he worked as a 
restaurant manager.  The following was noted regarding his 
last five years of employment: 22 hours a week as a sales 
lead agent on a part time basis; lost 22 hours of time due to 
illness; and highest gross earnings per month of $500.  He 
left his last place of employment because of his disability, 
he was and was not in receipt of retirement benefits, and he 
did not expect to receive workers compensation benefits.  He 
had not tried to obtain employment since he became too 
disabled to work.  Regarding education, he had completed high 
school.  He has not received any education and training 
before and since becoming too disabled to work.  The veteran 
attached an exhibit regarding Social Security Administration 
(SSA) earnings records.  

In a July 2000 rating action, the RO granted a total rating 
based on individual unemployability, effective from November 
8, 1999.  At that time, service connection was in effect for 
the following: residuals of frostbite of the left great toe, 
rated 30 percent disabling, effective September 2, 1998; 
residuals of frostbite of the right thumb, middle and index 
fingers, rated 10 percent disabling, effective November 8, 
1999; residuals of frostbite of the right big toe, rated 10 
percent disabling, effective November 8, 1999; tinnitus, 
rated 10 percent disabling, effective March 6, 1998; 
residuals of frostbite of the ring and middle fingers of the 
left hand, rated 10 percent disabling, effective September 2, 
1998; post traumatic encephalopathy, rated 10 percent 
disabling, effective March 23, 1964; post traumatic stress 
disorder, rated 10 percent disabling, effective March 6, 
1998; and The combined rating equaled 50 percent from 
September 2, 1998, and 70 percent from November 8, 1999. 

In the notice of disagreement received in September 2000, the 
veteran argued that an earlier effective date was warranted 
for a TDIU based on findings noted in treatment records dated 
in 1998 and 1999 prior to the November 8, 1999 effective 
date.  He referred to ongoing back problems dating back to 
1975 and a concussion incurred in 1952.  The veteran also 
made references to the emergency assistance letter of April 
1994, and argued that the effective date should at least be 
set in 1994.  


Analysis

The effective date for an increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  Under 38 C.F.R. § 4.16(b), a TDIU might be 
awarded even if the requisite schedular criteria is not met 
if a claimant is nevertheless shown to be "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities".

In July 1999, the RO granted service connection for residuals 
of frostbite of the left ring and middle fingers (rated 10 
percent disabling) and the left great toe (rated 30 percent 
disabling), effective September 2, 1998.  Service connection 
was also granted for tinnitus, and a 10 percent rating was 
assigned, effective March 6, 1998.
Effective September 2, 1998, the veteran's combined rating 
for his service-connected disabilities was 50 percent.  He 
did not appeal those ratings.

In the present case, the veteran's initial claim for TDIU was 
received on November 8, 1999.  Thereafter, the veteran was 
afforded VA medical examinations in February 2000.  Other 
evidence included a June 1999 private medical statement, and 
VA outpatient treatment records.  Based on the evidence, a 
rating action in July 2000 granted service connection for 
residuals of frostbite of the right thumb, index and middle 
fingers (rated 10 percent disabling) and the right great toe 
(rated 10 percent disabling), effective November 8, 1999.  
Thus, effective November 8, 1999, the veteran's combined 
rating for his service-connected disabilities was 70 percent.  
Effective November 8, 1999, the veteran met the criteria for 
a schedular rating for the award of TDIU.  The available 
evidence does not support a finding that prior to November 8, 
1999, it was factually ascertainable that an increase in 
disability had occurred so as to merit the award of TDIU 
benefits.  

Here, a claim of entitlement to a total disability evaluation 
based on individual unemployability was not presented prior 
to November 8, 1999.  Hence, the Board finds that an 
effective date prior to November 8, 1999, is not in order.

In reaching this decision the Board notes that in asserting 
entitlement to an effective date earlier than November 8, 
1999 for an award of a TDIU, the veteran contends that the 
proper effective date should be set prior to November 8, 1999 
since he has had ongoing problems since suffering a 
concussion in 1952 and back problems since 1975.  He also 
referred to treatment records dated in 1998 and 1999, and 
specifically pointed to the April 1994 note regarding 
emergency assistance.  When he filed the second TDIU form in 
October 2000, the veteran attached information concerning SSA 
benefits, and a VA letter of August 1999 refers to the 
receipt of SSA benefits starting in July 1999.  During those 
time periods, the ratings assigned for each service-connected 
disability would not have met the schedular criteria for the 
assignment of a TDIU.  As noted, as of September 2, 1998, the 
combined evaluation totaled 50 percent.  

Even when considering the April 1994 letter and the 
information concerning the award of SSA benefits, there is no 
basis to grant an earlier effective date.  The April 1994 
letter does include a handwritten note regarding the 
inability to work and an offer of emergency assistance for 
that month.  However, the basis for such an offer and the 
reasons for the statement regarding the inability to work 
were not specified.  Regarding the information concerning the 
award of SSA benefits, generally such information is 
pertinent to a claim for a total rating for VA compensation 
purposes based on individual unemployability.  However, SSA's 
decision is not controlling on VA.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the information presented 
does not support the claim for an earlier effective date.  
Still, as noted above, no claim was presented prior to 
November 8, 1999.  Therefore, while the service-connected 
disabilities may have precluded work as early as the veteran 
claims, without a claim to VA asserting entitlement to 
benefits within one year of those reported periods, the 
earliest possible date of entitlement is the date of claim, 
that is November 8, 1999.


ORDER

Entitlement to an effective date prior to November 8, 1999 
for the grant of a total disability evaluation based on 
individual unemployability is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

